Per Curiam. This claim arising out of the death of a volunteer fireman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Section 281, et seq., 175. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on March 15,1979, the Court finds that: 1. The Claimant, Norma Cearlock, is the widow of the decedent, as stated in the application for benefits, and the beneficiary designated by him pursuant to a form executed on February 26,1975; 2. Delbert DeWayne Cearlock, age 42, was a volunteer fireman and a member of the Vandalia Fire Department in the active performance of his duties as a fireman on December 13, 1978; 3. On said date, at approximately 11:30 p.m., Cearlock was a passenger in a Vandalia Fire Department watertank truck, traveling to the scene of a fire, when the truck went out of control and overturned, killing Cearlock at the accident scene. The coroner’s certificate of death submitted recited that Cearlock’s death resulted from “injuries received from accident;” and he was pronounced dead at 11:45 p.m. the same night; 4. Cearlock was a volunteer fireman, and he was “killed in the line of duty” as defined in Section 2(e) of the Act; 5. The proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Norma Cearlock, widow and designated beneficiary, of the deceased volunteer fireman, Delbert DeWayne Cearlock.